 


109 HRES 826 EH: Expressing the sense of the House of Representatives that a National Youth Sports Week should be established.
U.S. House of Representatives
2006-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 826 
In the House of Representatives, U. S.,

June 19, 2006
 
RESOLUTION 
Expressing the sense of the House of Representatives that a National Youth Sports Week should be established. 
 
 
Whereas about 42 million children participate in organized sports each year; 
Whereas children participating in organized sports tend to perform better in school, develop excellent interpersonal skills, and lead healthier lives; 
Whereas organized youth sports help children increase their self-esteem, develop an appreciation of health and fitness, and become leaders within the community; 
Whereas organized youth sports provide for regular physical activity and help combat increasing rates of childhood obesity; 
Whereas the Congressional Caucus on Youth Sports was created, with great help and support from the Citizenship Through Sports Alliance, Positive Coaching Alliance, and National Recreation and Park Association, to restore the focus in youth sports on the child’s experience and character development; 
Whereas far too many children quit participating in youth sports at a young age, many telling coaches and parents, It just wasn’t fun anymore; 
Whereas the National Recreation and Park Association has designated July as Parks and Recreation Month; 
Whereas many youth sports organizations gather at local parks and recreation facilities across the country; and 
Whereas designating the second week in July as National Youth Sports Week would raise awareness of the important physical and emotional benefits of participating in youth sports and the need to promote sportsmanship among players, parents, coaches, and officials: Now, therefore, be it  
 
That it is the sense of the House of Representatives that a National Youth Sports Week should be established to promote awareness of the importance of youth sports and the need to restore the focus in youth sports on the child’s experience and character development. 
 
Karen L. HaasClerk.
